Citation Nr: 1759635	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating from June 12, 2009, to July 15, 2014, a rating in excess of 10 percent from July 15, 2014, to May 8, 2017, and a rating in excess of 20 percent from May 8, 2017, for left elbow limitation of flexion.

2.  Entitlement to a rating in excess of 10 percent for left elbow limitation of supination.

3.  Entitlement to an initial compensable rating from June 12, 2009, to July 15, 2014, and a rating in excess of 20 percent from July 15, 2014, for right elbow limitation of flexion.

4.  Entitlement to a rating in excess of 10 percent for right elbow limitation of supination.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1989 to November 1989 and from October 2002 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is of record.

In August 2016, the Board denied the claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In September 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).



FINDINGS OF FACT

1.  Prior to July 15, 2014, the Veteran's left elbow disability resulted in pain.

2.  The Veteran's left elbow disability has not resulted in ankylosis; flexion functionally limited to 90 degrees or less; extension functionally limited to 45 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or limitation of supination or pronation.

3.  Prior to July 15, 2014, the Veteran's right elbow disability resulted in pain.

4.  The Veteran's right elbow disability has not resulted in ankylosis; flexion functionally limited to 90 degrees or less; extension functionally limited to 45 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or limitation of pronation.


CONCLUSIONS OF LAW

1.  From June 12, 2009, to July 15, 2014, the criteria for an initial rating of 10 percent for a left elbow disability have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2017).

2.  From July 15, 2014, the criteria for ratings in excess of those assigned for a left elbow disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2017).

3.  From June 12, 2009, to July 15, 2014, the criteria for an initial rating of 10 percent for a right elbow disability have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2017).

4.  From July 15, 2014, the criteria for a rating in excess of those assigned for a right elbow disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations and neither he, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Likewise, while the Veteran appealed a Board decision to the Court of Appeals for Veterans Claims (Court), the JMR made no allegation of inadequacy with regard to any examination, and there was no assertion that the record as it stood was insufficient to fairly evaluate the Veteran's service connected elbow disabilities. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for his bilateral elbow disabilities by a November 2009 rating decision.  Both elbows were assigned noncompensable ratings, effective June 12, 2009, the day after his active service ended.  An April 2015 rating decision granted an increased rating of 10 percent effective July 15, 2014, for his left elbow, and an increased rating of 20 percent effective July 15, 2014, for his right elbow.  In August 2016, the Board denied higher ratings, which the Veteran appealed to the Court.

In a July 2017 rating decision, the Veteran was granted an increased rating of 20 percent for his left elbow effective May 8, 2017.  In addition, he was granted separate ratings of 10 percent each for bilateral limitation of supination effective May 8, 2017.

In September 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a JMPR.  Specifically, the parties agreed that the Veteran's elbow symptoms reported in August 2009 and September 2013 needed to be addressed.

With respect to disabilities of the elbow, 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213 set forth relevant provisions.  Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran is right handed.  Therefore, his right elbow is his major extremity and his left elbow is his minor extremity.

Diagnostic Code 5205 evaluates ankylosis of the elbow, Diagnostic Code 5209 evaluates elbow flail joint, and Diagnostic Codes 5210, 5211, and 5212 evaluates impairments of the ulna and radius.  The medical record does not document any of these conditions as being present.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Diagnostic Code 5206 evaluates limitation of flexion of the elbow.  A 10 percent rating is assigned for flexion in either the major or minor extremity limited to 100 degrees.  A 20 percent rating is assigned with flexion in either the major or minor extremity limited to 90 degrees.  A 30 percent rating is assigned for the major extremity and a 20 percent rating is assigned for the minor extremity where flexion is limited to 70 degrees.  A 40 percent rating is assigned for the major extremity and a 40 percent rating is assigned for the minor extremity where flexion is limited to 55 degrees.  A 50 percent rating is assigned for the major extremity and a 40 percent rating is assigned for the minor extremity where flexion is limited to 45 degrees.

Diagnostic Code 5207 evaluates limitation of extension of the elbow.  A 10 percent rating is assigned for extension in either the major or minor extremity limited to 60 degrees.  A 20 percent rating is assigned for extension in either the major or minor extremity limited to 75 degrees.  A 30 percent rating is assigned for the major extremity and a 20 percent rating is assigned for the minor extremity where extension is limited to 90 degrees.  A 40 percent rating is assigned for the major extremity and a 30 percent rating is assigned for the minor extremity where extension is limited to 100 degrees.  A 50 percent rating is assigned for the major extremity and a 40 percent rating is assigned for the minor extremity where extension is limited to 110 degrees.

Diagnostic Code 5208 evaluates limitation of flexion and extension.  A 20 percent rating is assigned for flexion limited to 100 degrees and extension limited to 45 degrees in either the major or minor extremity.

Elbow flexion and extension are measured from 0 degrees to 145 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5213 evaluates impairment of supination and pronation.  A 10 percent rating is assigned for limitation of supination to 30 degrees or less.  A 20 percent rating is assigned for limitation of pronation with motion lost beyond last quarter of arc.  A 20 percent rating is assigned for minor extremity and a 30 percent rating is assigned for major extremity limitation of pronation with motion lost beyond middle of arc.  Loss of supination and pronation due to bone fusion are also evaluated under this Diagnostic Code.  However, as the medical record does not document any bone fusion, and as such, will not be discussed further.

In August 2009, the Veteran was afforded a VA examination.  He reported having intermittent bilateral elbow pain.  On examination, he demonstrated normal range of motion in both elbows without evidence of pain.  The examiner noted that his bilateral upper extremities were normal.  He was diagnosed with bilateral elbow strains with pain.  The examiner indicated that the Veteran's bilateral elbow disabilities resulted in mild effects on performing chores and moderate effects on performing recreation.

In July 2012, the Veteran was afforded a VA examination.  He reported that his elbows had worsened and that he had discomfort on a daily basis.  On examination, he demonstrated normal range of motion in both elbows without evidence of pain.  Repetitive use testing resulted in no additional limitations of motion or functional loss.  The examiner indicated that the Veteran had tenderness or pain on palpitation of the elbow joints.  He retained normal 5/5 strength in both elbows.  The examiner indicated that the Veteran's bilateral elbow disabilities did not impact his ability to work.

In September 2013, the Veteran was afforded a VA examination.  He reported that his elbows had worsened.  He reported that his left elbow pain comes and goes, but that he had experienced constant right elbow pain for the last month.  On examination, he demonstrated normal range of motion in both elbows without evidence of pain.  Repetitive use testing resulted in no additional limitations of motion or functional loss.  The examiner indicated that the Veteran had tenderness or pain on palpitation of the elbow joints.  He retained normal 5/5 strength in both elbows.  The examiner noted that his bilateral upper extremities were normal.  The examiner indicated that the Veteran's bilateral elbow disabilities did not impact his ability to work.

In July 2014, the Veteran was afforded a VA examination.  He reported experiencing daily elbow pain.  On examination, he demonstrated left elbow flexion to 95 degrees and right elbow flexion to 85 degrees, both without evidence of painful motion.  He demonstrated normal extension in both elbows.  Repetitive use testing resulted in no additional limitations of motion, but did result in less movement than normal and weakened movement.  He retained normal 5/5 strength in both elbows.  The examiner noted that his bilateral upper extremities were normal.  The examiner indicated that the Veteran's bilateral elbow disabilities restricted him from performing repetitive elbow bending.

In November 2015, the Veteran was afforded a VA examination.  He reported experiencing daily elbow pain.  On examination, he demonstrated normal range of motion in both elbows without evidence of pain.  The examiner indicated that there was no evidence of pain with weight bearing, but there was evidence of localized tenderness or pain on palpation.  Repetitive use testing resulted in no additional limitations of motion or functional loss.  He retained normal 5/5 strength in both elbows. 

On May 8, 2017, the Veteran filed a new claim for increased ratings for his bilateral elbow disabilities.

In June 2017, the Veteran was afforded a VA examination.  He reported that he had intermittent sharp elbow pain related to movement.  He reported that he was unable to work during a flare-up.  He reported that he was unable to perform repetitive work.  On examination, he demonstrated left elbow flexion to 90 degrees, normal extension to 0 degrees, supination to 70 degrees, and normal pronation, with pain noted on flexion, extension, and supination.  He demonstrated right elbow flexion to 80 degrees, normal extension to 0 degrees, supination to 60 degrees, and normal pronation, with pain noted on flexion, extension, and supination.  Repetitive use testing did not result in any additional functional loss or range of motion.  The examiner indicated that there was no evidence of pain with weight bearing but there was evidence of localized tenderness or pain on palpation.  He retained normal 5/5 strength in both elbows with no muscle atrophy.  The examiner indicated that the Veteran's bilateral elbow disabilities restricted him from performing repetitive lifting greater than five pounds.

The Veteran's treatment records document that he treated for complaints of right elbow pain in November 2013, but do not show limitation of motion testing.

Prior to July 15, 2014, the evidence of record does not demonstrate the Veteran's bilateral elbow disabilities met the schedular criteria for a compensable rating based on limitation of motion.  At August 2009, July 2012, and September 2013 VA examinations, he demonstrated normal range of motion in both elbows.  Thus, the medical record does not demonstrate findings consistent with a higher compensable rating prior to July 15, 2014.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran has consistently reported experiencing bilateral elbow pain.  The August 2009 VA examiner diagnosed the Veteran with elbow strain with pain.  The July 2012 and September 2013 VA examiners indicated that the Veteran had tenderness or pain on palpitation of the elbow joints.

Accordingly, prior to July 15, 2014, the Veteran's bilateral elbow disabilities were entitled to the minimum compensable rating for the elbow.  Nevertheless, there were no additional problems noted with repetitive motion, and aside from the intermittent pain, it was not shown that the Veteran's elbow were so functionally limited as to warrant a rating in excess of 10 percent for either elbow. 

As described, 10 percent ratings are granted for the Veteran's left elbow disability and right elbow disability from June 12, 2009, to July 15, 2014.

From July 15, 2014, the evidence of record does not demonstrate the Veteran's bilateral elbow disabilities met the schedular criteria for ratings in excess of those assigned.  At the July 2014, November 2015, and June 2017 VA examinations, he did not demonstrate left elbow flexion limited to 90 degrees or less or extension limited to 45 degrees or more.  At the July 2014 and November 2015 VA examinations, he did not demonstrate limitations of supination or pronation; however, at the June 2017 VA examination he had limitation of supination (of note this impairment was assigned a separate rating based on limitation of supination).  Thus, the medical record does not demonstrate findings consistent with a higher compensable rating from July 15, 2014.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca, 8 Vet. App. 202.  However, ratings in excess of those assigned for the Veteran's service-connected bilateral elbow disabilities are not warranted on the basis of functional loss due to pain or weakness in this case from July 15, 2014.  The Board recognizes that at the multiple VA examinations, the Veteran had no additional limitation of motion after repetitive use testing and retained normal 5/5 strength.  While the July 2014 VA examiner indicated that repetitive use testing resulted in less movement than normal and weakened movement, the Veteran retained range of motion in excess of higher ratings.  Furthermore, the November 2015 and June 2017 VA examiners indicated that repetitive use testing did not result in any functional loss.  As such, neither pain nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of ratings in excess of those assigned.  Accordingly, higher ratings for the Veteran's bilateral elbow disabilities from July 15, 2014, are not warranted.

The record contains no evidence showing that his bilateral elbow disabilities rise to the level of assignment of ratings in excess of those already assigned.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any bilateral elbow symptoms which would merit a higher schedular rating (such as ankylosis or an elbow replacement).  Rather, the left elbow symptoms that have been described, mainly pain and limitation of motion, are consistent with the assigned ratings.

As noted, the Veteran was assigned separate compensable ratings for limitation of supination based on findings on the 2017 VA examination.  The earlier VA examinations however show normal supination, moreover, the Veteran had supination limited to 60 and 70 degrees at the 2017 VA examination, which would appear to greatly exceed the 30 degree limit for a compensable rating.  However, separate 10 percent ratings were assigned nonetheless, and the Board will not address those at this time.  However, it is simply not shown that a rating in excess of 10 percent is warranted for either elbow based on limitation of supination.  Of note, the Veteran has not voiced any disagreement with the separate ratings assigned for supination.
 
Accordingly, from July 15, 2014, the criteria for a rating in excess of those assigned for the Veteran's bilateral elbow disabilities have not been met, and the Veteran's claims are denied. 


ORDER

From June 12, 2009, to July 15, 2014, an initial rating of 10 percent for a left elbow disability is granted, subject to the provision governing the award of monetary benefits

From June 12, 2009, to July 15, 2014, an initial rating of 10 percent for a right elbow disability is granted, subject to the provision governing the award of monetary benefits

From July 15, 2014, ratings in excess of those assigned for a left elbow disability are denied.

From July 15, 2014, ratings in excess of those assigned for a right elbow disability are denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


